Case 2:20-cv-04330-RSWL-PD Document 10 Filed 01/25/21 Page 1 of 2 Page ID #:120



   1

   2
   3
                                                                            O
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11                                             Case No. CV 20-4330-RSWL (PD)
  12    MICHAEL MEYERS,
                                                 ORDER ACCEPTING REPORT
  13                      Petitioner,
                                                 AND RECOMMENDATION OF
  14          v.                                 UNITED STATES
                                                 MAGISTRATE JUDGE AND
  15    PEOPLE OF THE STATE OF                   DENYING CERTIFICATE OF
        CALIFORNIA, et al.,
  16                                             APPEALABILITY
                          Respondent.
  17
  18
  19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
  20   records on file, and the Report and Recommendation of the United States
  21   Magistrate Judge. No objections to the Report and Recommendation have
  22   been filed. The Court accepts the Report and adopts it as its own findings and
  23   conclusions.
  24         Further, the Court finds that Petitioner has not made a substantial
  25   showing of the denial of a constitutional right or that it erred in its procedural
  26   ruling and, therefore, a certificate of appealability is denied. See 28 U.S.C.
  27   § 2253(c)(2); Fed. R. App. P. 22(b); Miller-El v. Cockrell, 537 U.S. 322, 336
  28   ///
Case 2:20-cv-04330-RSWL-PD Document 10 Filed 01/25/21 Page 2 of 2 Page ID #:121



   1
   2
   3   (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000). Accordingly, the Petition
   4   is dismissed without prejudice.
   5
       DATED: January 25, 2021
   6
   7                                 _____/S/ RONALD S.W. LEW__________
   8
                                     RONALD S.W. LEW
                                     UNITED STATES DISTRICT JUDGE
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                             2
